DETAILED ACTION
Status of Claims: Claims 1-17 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 7, and 13, the claims are directed to obvious feature implementations over inventions described in cited prior arts, particularly to Zhang et al. (US 20150349995 A1), Yang et al. (US 20120063429 A1) or Aldana (US 20070025463 A1), which disclose grouping a plurality of encoded bit streams associated with a plurality of subcarrier users into a first multiplexed bit stream, wherein adjacent bits in each of the plurality of encoded bit streams are mapped onto non-adjacent subcarriers (Zhang et al., paragraph [0052]; mapping adjacent coded bits corresponding to each stream onto non-adjacent locations in the frequency domain or in the time domain. The second permutation performed by the interleaver ensures that adjacent coded bits are mapped alternatively onto less and more significant bits of the constellation to avid long sequences of low reliability bits) (Yang et al., paragraph [0081]) (Aldana, paragraph [0050]; producing a serial Interleaved data stream containing the individual interleaved data streams for each transmit antenna. Adjacent bits (in each of data streams) are mapped onto nonadjacent subcarriers (frequencies) and adjacent coded bits are mapped alternatively onto less and more significant bits (LSB/MSB) of the constellation). However, feature 
Dependent claims 2-6, 8-12, and 14-17 are allowed based on the virtue of their dependency on the allowed base claims 1, 7, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476